NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  GLG FARMS LLC,
                  Plaintiff-Appellant

                           v.

   BRANDT AGRICULTURAL PRODUCTS, LTD.,
           Defendant-Cross-Appellant
            ______________________

                 2017-1937, 2017-1973
                ______________________

    Appeals from the United States District Court for the
District of North Dakota in No. 4:14-cv-00153-RRE-ARS,
Chief Judge Ralph R. Erickson.
                 ______________________

                Decided: August 2, 2018
                ______________________

   CHAD E. ZIEGLER, Neustel Law Offices, Ltd., Fargo,
ND, argued for plaintiff-appellant. Also represented by
MICHAEL S. NEUSTEL.

    ANN G. SCHOEN, Frost Brown Todd LLC, Cincinnati,
OH, argued for defendant-cross-appellant. Also repre-
sented by WILLIAM S. MORRISS.
                ______________________

  Before O’MALLEY, MAYER, and REYNA, Circuit Judges.
2          GLG FARMS LLC   v. BRANDT AGRICULTURAL PRODUCTS



O’MALLEY, Circuit Judge.
    Plaintiff-appellant GLG Farms LLC appeals a district
court’s summary judgment ruling that defendant-cross-
appellant Brandt Agricultural Products, Ltd. does not
infringe GLG Farms’ U.S. Patent No. 7,708,131 (“’131
patent”). See GLG Farms LLC v. Brandt Agric. Prods.
Ltd., No. 4:14-cv-153, 2017 WL 6210909 (D.N.D. Mar. 29,
2017). Brandt, for its part, conditionally cross-appeals on
alternative noninfringement grounds, arguing that the
court erred by not construing certain claim terms. We
conclude that the district court’s summary judgment
ruling is predicated on a construction of the central claim
term in dispute that is correct in relevant part. Accord-
ingly, we affirm that ruling and dismiss Brandt’s condi-
tional cross-appeal as moot.
                      I. BACKGROUND
      A. The ’131 Patent and the Accused Products
    GLG Farms’ ’131 patent is directed to a drive kit for
use with a “swing auger.” A swing auger is a piece of
agricultural equipment used to unload grain from a truck
into a silo. It generally comprises a moveable hopper,
which collects the grain; a main auger, which lifts the
grain up to the silo; and a swing auger connected thereto,
which pivots about a near-vertical axis and transports the
grain from the hopper to the main auger. According to
the ’131 patent, prior art augers required the operator “to
manually manipulate the swing auger into the desired
positions,” which was difficult to do. ’131 patent, col. 1, ll.
31–33.
    The ’131 patent purports to solve this problem by
providing a remote-control drive kit comprising twin drive
motor assemblies affixed to the hopper. The hopper itself
has a “base wall” that interconnects two “end walls” and
defines the hopper’s “side edges” at right angles thereto.
Id. col. 1, ll. 60–63. Each drive assembly is arranged for
GLG FARMS LLC   v. BRANDT AGRICULTURAL PRODUCTS         3



mounting on the base wall of the hopper, adjacent to a
side edge, and contains one or more wheels driven by an
electric motor. Id. col. 1, l. 66 to col. 2, l. 7.
    Claim 1 of the ’131 patent is representative and re-
cites the auger assembly described above in which the
drive assemblies are “arranged for mounting on the base
wall adjacent the [first/second] side edge of the hopper”:
   1. An auger assembly comprising:
       a main auger;
       a swing auger connected to the main au-
       ger for pivotal swing movement about a
       generally upstanding axis of the main au-
       ger so that the swing auger can swing
       from a retracted position along side the
       main auger to an extended position at
       right angles to the main auger;
       a hopper connected to an outer end of said
       swing auger, the hopper having a pair of
       end walls and a base wall interconnecting
       the end walls and defining first and sec-
       ond side edges at right angles to the end
       walls;
       and a drive kit for attachment to the hop-
       per for driving movement of the hopper
       comprising:
           a first drive assembly arranged for
           mounting on the base wall adja-
           cent the first side edge of the hop-
           per;
           and a second drive assembly ar-
           ranged for mounting on the base
           wall adjacent the second side edge
           of the hopper;
4         GLG FARMS LLC   v. BRANDT AGRICULTURAL PRODUCTS



           each drive assembly including at
           least one ground wheel and an
           electric drive motor for driving
           said at least one ground wheel
           about its axis so as to drive move-
           ment of the hopper.
Id. at 4:22–42 (emphases added).
     Brandt manufactures and sells auger equipment,
including the HP and XL “Swing Away” augers, each of
which is equipped with an “EZSwing” brand moving
system. These products contain a main auger, a swing
auger, and a hopper, and have their drive assemblies
mounted to the outside of the hopper’s end walls. See,
e.g., J.A. 2002–05.
                  B. Procedural History
     In December 2014, GLG Farms filed suit against
Brandt in the U.S. District Court for the District of North
Dakota, alleging that Brandt’s augers infringe the ’131
patent. In its Markman order, the court construed the
claim term “arranged for mounting on the base wall
adjacent the [first/second] side edge of the hopper” to
mean “arranged for mounting on the base wall on the
[first/second] side edge of the hopper between the end
walls.” See J.A. 590–93 (emphases added). In other
words, the court read the claims to require that the drive
assemblies be mounted “on” the side edges of the base
wall and “between” the end walls.
    Both parties moved for summary judgment on the
issue of infringement. The district court granted judg-
ment in favor of Brandt, finding that the accused products
do not infringe, literally or under the doctrine of equiva-
lents, in view of the court’s construction. GLG Farms,
2017 WL 6210909, at *3–6. In particular, the court found
that the accused products, which have their drive assem-
GLG FARMS LLC   v. BRANDT AGRICULTURAL PRODUCTS          5



blies mounted outside the end walls, do not meet the
“arranged” claim limitation. Id.
    GLG Farms appealed, and Brandt conditionally cross-
appealed. 1   We have jurisdiction under 28 U.S.C.
§ 1295(a)(1).
                      II. DISCUSSION
    GLG Farms argues that the district court’s nonin-
fringement determination is predicated on an incorrect
construction of the “arranged” claim term, and that, under
the proper construction, summary judgment of nonin-
fringement should have been denied. We address these
arguments below.
A. The District Court Correctly Construed the Claims to
    Require that the Drive Assemblies Be Mounted
                Between the End Walls
    “We review a district court’s ultimate claim construc-
tions de novo and any underlying factual determinations
involving extrinsic evidence for clear error.” David Netzer
Consulting Eng’r LLC v. Shell Oil Co., 824 F.3d 989, 993
(Fed. Cir. 2016) (citing Teva Pharm. USA, Inc. v. Sandoz,
Inc., 135 S. Ct. 831, 841–42 (2015)).



   1    On April 4, 2018, we heard oral argument, which
was interrupted by external noise audible through the
courtroom’s speakers. Two days later, we issued an
opinion summarily affirming the district court’s decision
under Federal Circuit Rule 36. See GLG Farms LLC v.
Brandt Agric. Prods., Ltd., 718 F. App’x 975 (Fed. Cir.
2018) (per curiam). GLG Farms thereafter filed a petition
for panel rehearing, arguing that the noise during oral
argument disrupted its presentation. See Dkt. 48. We
granted GLG’s petition, vacated our summary affirmance,
and reheard oral argument on July 12, 2018. See Dkts.
51, 54.
6          GLG FARMS LLC   v. BRANDT AGRICULTURAL PRODUCTS



     Here, the district court construed the claim term
“arranged for mounting on the base wall adjacent the
[first/second] side edge of the hopper” to mean “arranged
for mounting on the base wall on the [first/second] side
edge of the hopper between the end walls.” J.A. 590–93.
The court thus imposed a requirement that the drive
assemblies be located on the side edges, as opposed to
merely adjacent thereto, and between the end walls, as
opposed to outside thereof.
    As an initial matter, we note that the parties agree
that the district court erred by replacing the phrase
“adjacent the [first/second] side edge” with the phrase “on
the [first/second] side edge.” According to the parties, the
word “adjacent” encompasses both “on” and “near” in this
particular context. See Oral Arg. at 36:16–38:10, GLG
Farms LLC v. Brandt Agric. Prods., Ltd. (No. 2017-1937),
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=
2017-1937_7122018.mp3.
    We nevertheless agree with the court’s construction
insofar as it requires the drive assemblies to be mounted
between the end walls. The ’131 patent discloses a single
embodiment which the patent consistently describes as
having its drive assemblies and wheels located on the
base wall between the end walls. See, e.g., ’131 patent,
Abstract (“Each drive assembly is mounted approximately
midway across the base wall . . . .”), fig.2 (depicting drive
wheels mounted between the end walls), col. 3, ll. 61–65
(stating that the wheels can be moved “along the inclined
wall” of the base wall). These disclosures stand in stark
contrast to the patent’s depiction of the prior art, which
shows that the only wheels on the hopper are mounted to
the outside of the end walls. See id. fig.1, col. 2, ll. 36–37;
see also id. col. 3, ll. 18–20 (“In the prior art, a pair of
front wheels 54 and a pair of rear wheels 56 are rotatably
attached to end walls 70 and 72 of the hopper . . . .”). This
contrast suggests that the claimed invention differs from
GLG FARMS LLC   v. BRANDT AGRICULTURAL PRODUCTS            7



the prior art at least because its drive assemblies are
located between the end walls. 2
     While we have “expressly rejected the contention that,
if a patent describes only a single embodiment, the claims
of the patent must be construed as being limited to that
embodiment,” Liebel-Flarsheim Co. v. Medrad, Inc., 358
F.3d 898, 906 (Fed. Cir. 2004), we have also held that,
“[w]hen a patent . . . describes the features of the ‘present
invention’ as a whole, this description limits the scope of
the invention,” Regents of the Univ. of Minn. v. AGA Med.
Corp., 717 F.3d 929, 936 (Fed. Cir. 2013) (quoting Verizon
Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295,
1308 (Fed. Cir. 2007)). This is precisely what the ’131
patent does here. In particular, the specification states
that “[t]he arrangement of the present invention is shown
in Figs. 2, 3 and 4,” and that, “[i]n this arrangement at a
position between the end walls there is provided a hopper
drive assembly for moving the hopper in a direction
parallel to the end walls and the wheels thereon.” ’131
patent, col. 3, ll. 25–38 (emphases added); see also id. col.
2, ll. 38–40 (stating that Figure 2 shows a swing auger
with “two drive assemblies of the present invention”
(emphasis added)). The ’131 patent therefore disclaims
an embodiment in which the drive assemblies are not
mounted between the end walls.
    GLG Farms asserts that the ’131 patent’s depiction of
the drive assemblies between the end walls pertains only


    2   Additionally, the ’131 patent specification cites to
a prior art patent, U.S. Patent No. 7,191,889 (“Heley”), see
’131 patent, col. 1, ll. 33–35, which itself shows the drive
assemblies mounted on the outside of the end walls, see
Heley, fig.8. By citing to Heley, the applicant presumably
knew about Heley’s drive-assembly configuration. And
yet, the applicant chose to depict a different configuration
as embodying the claimed invention.
8          GLG FARMS LLC   v. BRANDT AGRICULTURAL PRODUCTS



to embodiments in which there are no undriven support
wheels. According to GLG Farms, the ’131 patent leaves
open the possibility that, when there are such wheels, the
drive assemblies can be mounted on the outside of the end
walls to provide greater stability. But, other than point-
ing to a passage in the ’131 patent stating that undriven
wheels can be added to the end walls, see ’131 patent, col.
3, ll. 38–39, GLG Farms does not direct us to any intrinsic
support for its argument, and we find none. In fact, the
passage to which GLG Farms points supports our read-
ing. By stating that undriven wheels can be added “on
the end walls,” but providing no analogous statement for
the driven wheels, the ’131 patent suggests that the drive
assemblies cannot be mounted on the end walls, and must
instead be mounted between those walls.
     While there is some language in the specification that
refers to a preferred embodiment, see, e.g., id. at col. 2, ll.
24–30, 34–35, when read in its entirety, the specification
leads us to the conclusion we reach here. We therefore
affirm the district court’s construction of the claims
requiring the drive assemblies to be mounted between the
end walls.
         B. The District Court Properly Granted
        Summary Judgement of Noninfringement
   “We review a grant of summary judgment under the
law of the regional circuit.” Travel Sentry, Inc. v. Tropp,
877 F.3d 1370, 1376 (Fed. Cir. 2017) (internal quotation
marks omitted). The Eighth Circuit reviews a grant of
summary judgment de novo. Wilson v. Spain, 209 F.3d
713, 716 (8th Cir. 2000).
    We agree with the district court that the accused
products do not literally infringe the ’131 patent under
the correct construction of the “arranged” claim term. As
described above, the ’131 patent claims require that the
drive assemblies be mounted between the end walls. The
accused products, by contrast, have drive assemblies that
GLG FARMS LLC   v. BRANDT AGRICULTURAL PRODUCTS          9



are mounted outside the end walls. The products there-
fore do not literally infringe.
    We also agree with the district court that the accused
products do not infringe under the doctrine of equivalents.
“While infringement under the doctrine of equivalents is a
question of fact, ‘[w]here the evidence is such that no
reasonable jury could determine two elements to be
equivalent, district courts are obliged to grant partial or
complete summary judgment.’” Advanced Steel Recovery,
LLC v. X-Body Equip., Inc., 808 F.3d 1313, 1319 (Fed. Cir.
2015) (quoting Warner-Jenkinson Co. v. Hilton Davis
Chem. Co., 520 U.S. 17, 39 n.8 (1997)). Critically, “the
range of equivalents cannot be divorced from the scope of
the claims.” Vehicular Techs. Corp. v. Titan Wheel Int’l,
Inc., 212 F.3d 1377, 1382 (Fed. Cir. 2000) (per curiam).
Indeed, “by defining the claim in a way that clearly ex-
clude[s] certain subject matter,” a patent may “implicitly
disclaim[] the subject matter that was excluded and
thereby bar[] the patentee from asserting infringement
under the doctrine of equivalents.” SciMed Life Sys., Inc.
v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337,
1346 (Fed. Cir. 2001).
    Here, as described above, the applicant disclaimed an
embodiment in which the drive assemblies are mounted
outside the end walls. GLG Farms may not recapture
that claim scope via the doctrine of equivalents. Id. at
1345 (“Having specifically identified, criticized, and
disclaimed the dual lumen configuration, the patentee
cannot now invoke the doctrine of equivalents to embrace
a structure that was specifically excluded from the
claims.” (internal quotation marks omitted)).
    Additionally, the claims do not merit a scope of equiv-
alence that embraces a configuration in which the drive
assemblies are attached to the end walls rather than on
the base wall. The plain language of the claims clearly
requires that the drive assemblies be mounted “on the
10         GLG FARMS LLC   v. BRANDT AGRICULTURAL PRODUCTS



base wall,” see ’131 patent, col. 4, ll. 35–38, and the speci-
fication is replete with examples consistent with this
requirement, see, e.g., id. Abstract, col. 1, l. 66 to col. 2, l.
2. The patent also distinguishes the location of the drive
assemblies in the claimed invention from that in the prior
art, where the assemblies are “attached to end walls.” Id.
col. 3, ll. 18–21. GLG Farms’ broad scope of equivalence
would “effectively eliminate that [claim] element in its
entirety,” Warner-Jenkinson, 520 U.S. at 29, and must
therefore be rejected.
    Accordingly, we affirm the Board’s grant of summary
judgment of noninfringement, which renders moot
Brandt’s conditional cross-appeal.
                       III. CONCLUSION
    We have considered GLG Farms’ remaining argu-
ments and find them unpersuasive. We affirm the district
court’s grant of summary judgment in favor of Brandt and
dismiss Brandt’s conditional cross-appeal as moot.
         AFFIRMED AS TO CASE NO. 17-1937,
         DISMISSED AS TO CASE NO. 17-1973
                             COSTS
     No costs.